Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of [•], 2013, is made by and between
Tri Counties Bank, a California-chartered commercial bank (the “Bank”), and
[            ] (the “Indemnitee”).

WHEREAS, it is essential to the Bank to retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Indemnitee is a director and/or officer of the Bank;

WHEREAS, the Bank and the Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors and officers of companies in
today’s environment;

WHEREAS, Section 317 of the California Corporations Code, the Bank’s Articles of
Incorporation (“Articles of Incorporation”) and the Bank’s Bylaws (“Bylaws”)
authorize the Bank to indemnify and advance expenses to its directors and
officers to the extent provided therein, and the Indemnitee serves as a director
and/or officer of the Bank, in part, in reliance on such provisions;

WHEREAS, the Bank has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Bank, and that the Bank therefore should seek to assure such
persons that indemnification and insurance coverage will be available in the
future; and

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Bank in an effective manner and the Indemnitee’s reliance on the
Bank’s Articles of Incorporation and Bylaws, and in part to provide the
Indemnitee with specific contractual assurance that the protection promised by
the Bank’s Articles of Incorporation and Bylaws will be available to the
Indemnitee (regardless of, among other things, any amendment to or revocation of
the applicable provisions of the Bank’s Articles of Incorporation and Bylaws or
any change in the composition of the governing bodies of the Bank or any
acquisition transaction relating to the Bank), the Bank wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to the
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of the Indemnitee under the directors’ and officers’
liability insurance policy of the Bank.

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Bank directly or, on its behalf or at its request, as an
officer, director, manager, member, partner, fiduciary or trustee of, or in a
similar capacity with, another Person (as defined below) or any employee benefit
plan, and intending to be legally bound hereby, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

 

  (a) Agreement: means this Indemnification Agreement, as amended from time to
time hereafter.

 

  (b) Board of Directors: means the Board of Directors of the Bank.

 

  (c) Claim: means any threatened, asserted, pending or completed civil,
criminal, administrative, investigative or other action, suit or proceeding of
any kind whatsoever, including any arbitration or other alternative dispute
resolution mechanism, or any appeal of any kind thereof, or any inquiry or
investigation, whether instituted by the Bank, any governmental agency or any
other party, that the Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other, including any arbitration or other
alternative dispute resolution mechanism.

 

  (d) Indemnifiable Expenses: means (i) all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Bank, and counsel fees and disbursements (including, without
limitation, experts’ fees, court costs, retainers, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in, any Claim relating to
any Indemnifiable Event by reason of the fact that Indemnitee is, was or has
agreed to serve as a director, officer, employee or agent of the Bank, or while
serving as a director or officer of the Bank, is or was serving or has agreed to
serve on behalf of or at the request of the Bank as a director, officer,
manager, member, partner, fiduciary, trustee or in a similar capacity of another
Person, or by reason of any action alleged to have been taken or omitted in any
such capacity, whether occurring before, on or after the date of this Agreement
(any such event, an “Indemnifiable Event”), (ii) any liability pursuant to a
loan guaranty (other than a loan guaranty given in a personal capacity) or
otherwise, for any indebtedness of the Bank or any subsidiary of the Bank,
including, without limitation, any indebtedness which the Bank or any subsidiary
of the Bank has assumed or taken subject to, and (iii) any liabilities which an
Indemnitee incurs as a result of acting on behalf of the Bank (whether as a
fiduciary or otherwise) in connection with the operation, administration or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liabilities are in the form of excise taxes assessed by
the United States Internal Revenue Service, penalties assessed by the United
States Department of Labor, restitutions to such a plan or trust or other
funding mechanism or to a participant or beneficiary of such plan, trust or
other funding mechanism, or otherwise).

 

2



--------------------------------------------------------------------------------

  (e) Indemnitee-Related Entities: means any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise (other than the Bank or any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise Indemnitee has agreed, on behalf of the Bank or at the Bank’s
request, to serve as a director, officer, employee or agent and which service is
covered by the indemnity described in this Agreement) from whom an Indemnitee
may be entitled to indemnification or advancement of expenses with respect to
which, in whole or in part, the Bank may also have an indemnification or
advancement obligation (other than as a result of obligations under an insurance
policy).

 

  (f) Jointly Indemnifiable Claim: means any Claim for which the Indemnitee
shall be entitled to indemnification from both an Indemnitee-Related Entity and
the Bank pursuant to applicable law, any indemnification agreement or the
articles of incorporation, bylaws, partnership agreement, operating agreement,
certificate of formation, certificate of limited partnership or comparable
organizational documents of the Bank and an Indemnitee-Related Entity.

 

  (g) Loss: means all losses, Claims, damages, fines, or penalties, including,
without limitation, any legal or other expenses (including, without limitation,
any legal fees, judgments, fines, appeal bonds or related expenses) incurred in
connection with defending, investigating or settling any Claim, fine, penalty or
similar action.

 

  (h) Person: means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

 

3



--------------------------------------------------------------------------------

2. Basic Indemnification Arrangement; Advancement of Indemnifiable Expenses.

(a) In the event that the Indemnitee was, is or becomes subject to, a party to
or witness or other participant in, or is threatened to be made subject to, a
party to or witness or other participant in, a Claim by reason of (or arising in
part out of) an Indemnifiable Event, the Bank shall indemnify the Indemnitee, or
cause such Indemnitee to be indemnified, to the fullest extent permitted by the
laws of the State of California in effect on the date hereof and as amended from
time to time, and shall hold the Indemnitee harmless from and against all Losses
that arise by reason of (or arising in part out of) an Indemnifiable Event;
provided, however, that no change in the laws of the State of California shall
have the effect of reducing the benefits available to the Indemnitee hereunder
based on the laws of the State of California as in effect on the date hereof or
as such benefits may improve as a result of amendments after the date hereof.
The rights of the Indemnitee provided in this Section 2 shall include, without
limitation, the rights set forth in the other sections of this Agreement.
Payments of Indemnifiable Expenses shall be made as soon as practicable but in
any event no later than thirty (30) calendar days after written demand is
presented to the Bank, against any and all Indemnifiable Expenses.

(b) Upon request by the Indemnitee, the Bank shall advance, or cause to be
advanced, any and all Indemnifiable Expenses incurred by the Indemnitee (an
“Expense Advance”) on the terms and subject to the conditions of this Agreement,
as soon as practicable but in any event no later than thirty (30) calendar days
after written demand, together with supporting documentation, is presented to
the Bank. The Bank shall, in accordance with such request (but without
duplication), either (i) pay, or cause to be paid, such Indemnifiable Expenses
on behalf of the Indemnitee, or (ii) reimburse, or cause the reimbursement of,
the Indemnitee for such Indemnifiable Expenses. The Indemnitee’s right to an
Expense Advance is absolute and shall not be subject to any condition that the
Board of Directors shall not have determined that the Indemnitee is not entitled
to be indemnified under applicable law. However, the obligation of the Bank to
make an Expense Advance pursuant to this Section 2(b) shall be subject to the
condition that, if, when and to the extent that a final judicial determination
is made (as to which all rights of appeal therefrom have been exhausted or
lapsed) that the Indemnitee is not entitled to be so indemnified under
applicable law, the Bank shall be entitled to be reimbursed by the Indemnitee
(who hereby agrees to reimburse the Bank) for all such amounts theretofore paid
(it being understood and agreed that the foregoing agreement by the Indemnitee
shall be deemed to satisfy any requirement that the Indemnitee provide the Bank
with an undertaking to repay any Expense Advance if it is ultimately determined
that the Indemnitee is not entitled to indemnification under applicable law).
The Indemnitee’s undertaking to repay such Expense Advances shall be unsecured
and interest-free.

(c) Notwithstanding anything in this Agreement to the contrary, the Indemnitee
shall not be entitled to indemnification or advancement of Indemnifiable
Expenses pursuant to this Agreement in connection with any Claim initiated by
the Indemnitee unless (i) the Bank has joined in or the Board of Directors of
the Bank has authorized or consented to the initiation of such Claim or (ii) the
Claim is one to enforce the Indemnitee’s rights under this Agreement (including
an action pursued by the Indemnitee to secure a determination that the
Indemnitee should be indemnified under applicable law).

 

4



--------------------------------------------------------------------------------

(d) The indemnification obligations of the Bank under Section 2(a) shall be
subject to the condition that the Board of Directors shall not have determined
(by majority vote of directors who are not parties to the applicable Claim) that
the indemnification of the Indemnitee is not proper in the circumstances because
the Indemnitee is not entitled to be indemnified under applicable law. If the
Board of Directors determines that the Indemnitee is not entitled to be
indemnified in whole or in part under applicable law, the Indemnitee shall have
the right to commence litigation in any court in the State of California having
subject matter jurisdiction thereof and in which venue is proper, seeking an
initial determination by the court or challenging any such determination by the
Board of Directors or any aspect thereof, including the legal or factual bases
therefor, and the Bank hereby consents to service of process and to appear in
any such proceeding. If the Indemnitee commences legal proceedings in a court of
competent jurisdiction to secure a determination that the Indemnitee should be
indemnified under applicable law, any determination made by the Board of
Directors that the Indemnitee is not entitled to be indemnified under applicable
law shall not be binding, the Indemnitee shall continue to be entitled to
receive Expense Advances, and the Indemnitee shall not be required to reimburse
the Bank for any Expense Advance, until a final judicial determination is made
in the Claim (as to which all rights of appeal therefrom have been exhausted or
lapsed) that the Indemnitee is not entitled to be so indemnified under
applicable law. Any determination by the Board of Directors otherwise shall be
conclusive and binding on the Bank and the Indemnitee.

(e) To the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Expenses actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Board of Directors that the
Indemnitee is not entitled to indemnification under applicable law.

(f) Notwithstanding anything to the contrary herein, the Bank shall not be
obligated pursuant to the terms of this Agreement to indemnify Indemnitee for
any acts or omissions or transactions from which a director, officer, employee
or agent may not be relieved of liability under applicable law.

(g) Notwithstanding any other provisions contained herein, this Agreement and
the rights and obligations of the parties hereto are subject to the
requirements, limitations and prohibitions set forth in state and federal laws,
rules, regulations, and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Section 317 of the California Corporations Code, Section 18(k) of the Federal
Deposit Insurance Act and Part 359 of the Federal Deposit Insurance
Corporation’s Rules and Regulations and any successor regulations thereto.

 

5



--------------------------------------------------------------------------------

3. Indemnification for Additional Expenses. The Bank shall indemnify, or cause
the indemnification of, the Indemnitee against any and all Indemnifiable
Expenses and, if requested by the Indemnitee, shall advance such Indemnifiable
Expenses to the Indemnitee subject to and in accordance with Section 2, which
are incurred by the Indemnitee in connection with any action brought by the
Indemnitee, the Bank or any other Person with respect to the Indemnitee’s right
to: (i) indemnification or an Expense Advance by the Bank under this Agreement
or any provision of the Bank’s Articles of Incorporation and/or Bylaws and/or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Bank, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be; provided that the Indemnitee shall be required to
reimburse such Indemnifiable Expenses in the event that a final judicial
determination is made in the Claim (as to which all rights of appeal therefrom
have been exhausted or lapsed) that such action brought by the Indemnitee, or
the defense by the Indemnitee of an action brought by the Bank or any other
Person, as applicable, was frivolous or in bad faith.

4. Partial Indemnity, Etc. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Bank for some or a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for all of the
total amount thereof, the Bank shall nevertheless indemnify the Indemnitee for
the portion thereof to which the Indemnitee is entitled.

5. Burden of Proof. In connection with any determination by the Board of
Directors, any court or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Bank or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

6. Reliance as Safe Harbor. The Indemnitee shall be entitled to indemnification
for any action or omission to act undertaken (a) in good faith reliance upon the
records of the Bank, including its financial statements, or upon information,
opinions, reports or statements furnished to the Indemnitee by the officers or
employees of the Bank or any of its subsidiaries in the course of their duties,
or by committees of the Board of Directors, or by any other Person as to matters
the Indemnitee reasonably believes are within such other Person’s professional
or expert competence, or (b) on behalf of the Bank in furtherance of the
interests of the Bank in good faith in reliance upon, and in accordance with,
the advice of legal counsel or accountants, provided such legal counsel or
accountants were selected with reasonable care by or on behalf of the Bank. In
addition, the knowledge and/or actions, or failures to act, of any other
director, officer, agent or employee of the Bank shall not be imputed to the
Indemnitee for purposes of determining the right to indemnity hereunder.

7. No Other Presumptions. For purposes of this Agreement, the termination of any
Claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere or
its equivalent, shall not create a presumption that the Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law. In
addition, neither the failure of the Board of Directors to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Board
of Directors that the Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

 

6



--------------------------------------------------------------------------------

8. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Bank’s Articles
of Incorporation and Bylaws, the laws of the State of California, or otherwise.
To the extent that a change in the laws of the State of California or the
interpretation thereof (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Bank’s
Articles of Incorporation and Bylaws, it is the intent of the parties hereto
that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. To the extent that there is a conflict or inconsistency
between the terms of this Agreement and the Bank’s Articles of Incorporation or
Bylaws, it is the intent of the parties hereto that the Indemnitee shall enjoy
the greater benefits regardless of whether contained herein, in the Bank’s
Articles of Incorporation or Bylaws. No amendment or alteration of the Bank’s
Articles of Incorporation or Bylaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.

9. Liability Insurance. The Bank shall use its reasonable best efforts to
purchase and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, providing Indemnitee with
coverage for any liability asserted against, or incurred by, Indemnitee or on
Indemnitee’s behalf by reason of the fact that Indemnitee is or was or has
agreed to serve as a director, officer, employee or agent of the Bank, or while
serving as a director or officer of the Bank, is or was serving or has agreed to
serve on behalf of or at the request of the Bank as a director, officer,
employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or arising out of Indemnitee’s status as such, whether
or not the Bank would have the power to indemnify Indemnitee against such
liability under the provisions of this Agreement. Such insurance policies shall
have coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director or officer of the Bank. If the
Bank has such insurance in effect at the time the Bank receives from Indemnitee
any notice of the commencement of an action, suit or proceeding, the Bank shall
give prompt notice of the commencement of such action, suit or proceeding to the
insurers in accordance with the procedures set forth in the policy. The Bank
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy.

 

7



--------------------------------------------------------------------------------

10. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. In the event the Bank or any
of its subsidiaries enters into an indemnification agreement with another
director, officer, agent, fiduciary or manager of the Bank or any of its
subsidiaries containing a term or terms more favorable to the indemnitee than
the terms contained herein (as determined by the Indemnitee), the Indemnitee
shall be afforded the benefit of such more favorable term or terms and such more
favorable term or terms shall be deemed incorporated by reference herein as if
set forth in full herein. As promptly as practicable following the execution by
the Bank or the relevant subsidiary of each indemnity agreement with any such
other director, officer or manager (i) the Bank shall send a copy of the
indemnity agreement to the Indemnitee, and (ii) if requested by the Indemnitee,
the Bank shall prepare, execute and deliver to the Indemnitee an amendment to
this Agreement containing such more favorable term or terms.

11. Subrogation. Subject to Section 12, in the event of payment by the Bank
under this Agreement, the Bank shall be subrogated to the extent of such payment
to all of the rights of recovery of the Indemnitee with respect to any insurance
policy. Indemnitee shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Bank effectively to bring
suit to enforce such rights. The Bank shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.

12. Jointly Indemnifiable Claims. Given that certain Jointly Indemnifiable
Claims may arise due to the relationship between the Indemnitee-Related Entities
and the Bank and the service of the Indemnitee as a director and/or officer of
the Bank at the request of the Indemnitee-Related Entities, the Bank
acknowledges and agrees that the Bank shall be fully and primarily responsible
for the payment to the Indemnitee in respect of indemnification and advancement
of Indemnifiable Expenses in connection with any such Jointly Indemnifiable
Claim, pursuant to and in accordance with the terms of this Agreement,
irrespective of any right of recovery the Indemnitee may have from the
Indemnitee-Related Entities. Under no circumstance shall the Bank be entitled to
any right of subrogation or contribution by the Indemnitee-Related Entities and
no right of recovery the Indemnitee may have from the Indemnitee-Related
Entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Bank hereunder. In the event that any of the
Indemnitee-Related Entities shall make any payment to the Indemnitee in respect
of indemnification or advancement of expenses with respect to any Jointly
Indemnifiable Claim, the Indemnitee-Related Entity making such payment shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee against the Bank under the terms of this Agreement, and the
Indemnitee shall execute all papers reasonably required and shall do all things
that may be reasonably necessary to secure such rights, including the execution
of such documents as may be necessary to enable the Indemnitee-Related Entities
effectively to bring suit to enforce such rights. Each of the Indemnitee-Related
Entities shall be third-party beneficiaries with respect to this Section 12,
entitled to enforce this Section 12 against the Bank as though each such
Indemnitee-Related Entity were a party to this Agreement.

 

8



--------------------------------------------------------------------------------

13. No Duplication of Payments. Subject to Section 12 hereof, the Bank shall not
be liable under this Agreement to make any payment in connection with any Claim
made against the Indemnitee to the extent the Indemnitee has otherwise actually
received payment (under any insurance policy, any provision of the Bank’s
Articles of Incorporation and Bylaws, or otherwise) of the amounts otherwise
indemnifiable hereunder.

14. Defense of Claims. The Bank shall be entitled to participate in the defense
of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if the Indemnitee reasonably believes, after consultation with counsel selected
by the Indemnitee, that (i) the use of counsel chosen by the Bank to represent
the Indemnitee would present such counsel with an actual or potential conflict
of interest, (ii) the named parties in any such Claim (including any impleaded
parties) include both (A) the Bank or any subsidiary of the Bank and (B) the
Indemnitee, and the Indemnitee concludes that there may be one or more legal
defenses available to him that are different from or in addition to those
available to the Bank or any subsidiary of the Bank or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then the Indemnitee shall be entitled
to retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Bank’s expense. The
Bank shall not be liable to the Indemnitee under this Agreement for any amounts
paid in settlement of any Claim relating to an Indemnifiable Event effected
without the Bank’s prior written consent. The Bank shall not, without the prior
written consent of the Indemnitee, effect any settlement of any Claim relating
to an Indemnifiable Event which the Indemnitee is or could have been a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on all
claims that are the subject matter of such Claim. Neither the Bank nor the
Indemnitee shall unreasonably withhold its or his consent to any proposed
settlement; provided that the Indemnitee may withhold consent to any settlement
that does not provide a complete and unconditional release of the Indemnitee. To
the fullest extent permitted by California law, the Bank’s assumption of the
defense of a Claim pursuant to this Section 14 will constitute an irrevocable
acknowledgement by the Bank that any Indemnifiable Expenses incurred by or for
the account of Indemnitee incurred in connection therewith are indemnifiable by
the Bank under Section 2 of this Agreement.

15. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Bank), assigns, spouses, heirs, executors and personal and legal
representatives. The Bank shall require and cause any successor(s) (whether
directly or indirectly, whether in one or a series of transactions, and whether
by purchase, merger, consolidation, or otherwise) to all or a significant
portion of the business and/or assets of the Bank and/or its subsidiaries (on a
consolidated basis), by written agreement in form and substance reasonably
satisfactory to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform if no such succession had taken place; provided that no such
assumption shall relieve the Bank from its obligations hereunder and any
obligations shall thereafter be joint and several. This Agreement shall continue
in effect regardless of whether the Indemnitee continues to serve as a director
or officer of the Bank and/or on behalf of or at the request of the Bank as a
director, officer, manager, member, partner, fiduciary, trustee or in a similar
capacity of another Person. Except as provided in this Section 15, neither party
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder.

 

9



--------------------------------------------------------------------------------

16. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

17. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the parties hereto, the Indemnitee may be without
an adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

18. Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written document
delivered in person or sent by telecopy, nationally recognized overnight courier
or personal delivery, addressed to such party at the address set forth below or
such other address as may hereafter be designated on the signature pages of this
Agreement or in writing by such party to the other parties:

 

  (a) If to the Bank, to:

Tri Counties Bank

63 Constitution Drive

Chico, CA 95973

Attention: Rick Smith, Chief Executive Officer

Fax: (530) 898-0310

 

10



--------------------------------------------------------------------------------

with a copy (which alone shall not constitute notice):

Bingham McCutchen, LLP

Three Embarcadero Center

San Francisco, CA 94111

Attention: James M. Rockett, Esq.

Fax: (415) 393-2286

 

  (b) If to the Indemnitee, to the address set forth on Annex A hereto.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice).
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

20. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

21. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TRI COUNTIES BANK

By:       Name:   Title: The Indemnitee:

 

Name:



--------------------------------------------------------------------------------

Annex A

 

Name and Business Address.         Attn:     Tel:     Fax:    